DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thng (US 20160095527). 
Regarding claim 1, Thng discloses apparatus for monitoring the difference in pulses of a left side and a right side of a person, comprising: a piece of clothing 206 suitable for being worn on a body of the person (Fig. 2); the clothing 206 having two sleeves (Fig. 2), each suitable for the person’s respective limbs to be inserted through (Fig. 2); along each of the sleeves is a stretchable neck 210d for hugging the respective limb (Fig. 2, section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); an electrocardiogram ECG device for detect ECG pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer); wherein the piece of clothing further comprises one or more photoplethysmogram PPG sensors in the stretchable neck of each sleeve; such that the stretchable neck urges the one or more PPG sensors into contact with a skin of the respective limb (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); and a microcontroller configured to identify the electrocardiogram ECG pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer) and the PPG pulse of each sleeves as being from the same heartbeat (section 0055-0056, 0122, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time. Using the generated blood volume waveform, in combination with the extracted ECG signal, to determine a blood pressure of the wearer, a degree of atherosclerosis of the vasculature of the wearer, or some other health or medical state of the wearer. This could include determining time differences or other comparisons of features of the extracted ECG signal and the generated blood volume waveform (e.g., a time difference between a maximum of the volume waveform and a corresponding QRS complex of the ECG signal) to determine a flow rate, a pressure wave speed and/or latency, or other information about the blood in the portion of subsurface vasculature and/or information about the heart and vasculature of the wearer); wherein the microcontroller is capable of comparing the PPG pulses obtained from each of the sleeves for anyone of the following characteristics: a pulse transit time of the pulse; a spread of the pulse; a trough to peak amplitude of the pulse or shape of the pulse (section 0045, Properties e.g., amplitude, polarity, waveform shape, frequency content, presence of various ECG features/waves of an ECG signal as extracted from electrodes of devices as described herein could be related to the separation distance between, location of, or other properties of the disposition of the electrodes on skin of the wearer and/or the mounting to garments of the wearer).
Concerning claim 9, Thng discloses monitoring the difference in pulses of a left side and a right side of a person, comprising the steps of: obtaining an ECG pulse of a heartbeat by the ECG (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer);
obtaining a left pulse of a heartbeat in a left limb of an upper or a lower part of a body (Section 0044, A fourth device is mounted to a band of the shirt such that electrodes of the first device are in contact with skin at arm locations on the left arm of the wearer); obtaining the right pulse of the same heartbeat in the right limb in the same lower or the upper part of the body (Fig. 2, section 0044, The garments include shorts. A first device is mounted to a band of the shorts such that electrodes of the first device are in contact with skin at pelvic locations on the torso of the wearer, which is right of the left arm); observing a difference between the pulses in one or more of the following pulse characteristics: a pulse-transit-time of the pulse; a spread of the pulse; a trough to peak amplitude of the pulse; a shape of the pulse (section 0045, Properties e.g., amplitude, polarity, waveform shape, frequency content, presence of various ECG features/waves of an ECG signal as extracted from electrodes of devices as described herein could be related to the separation distance between, location of, or other properties of the disposition of the electrodes on skin of the wearer and/or the mounting to garments of the wearer); wherein the left pulse of the heartbeat in the left limb is obtained by a photoplethysmogram PPG (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); and the right pulse of the same heartbeat in the right limb is obtained by the PPG (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); therein the pulse transit time of the left pulse is reference from the ECG pulse; the pulse transit time of the right pulse is referenced from the ECG pulse (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); and comparing the pulses of the left limb and the right limb (sections 0055-0056, 0074, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time. Comparisons of features of the extracted ECG signal and the determined volume waveform (e.g., a time difference between a maximum of the volume waveform and a corresponding QRS complex of the ECG signal) could be used to determine a flow rate, a pressure wave speed and/or latency, or other information about the blood in the portion of subsurface vasculature and/or information about the heart and vasculature of the wearer).
Concerning claim 15, Thng discloses a first photoplethysmogram (PPG) sensor and a second photoplethysmogram (PPG) sensor for measuring respectively the right pulse and the left pulse in an extremity of the person (section 0055-0056, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time); an electrocardiogram (ECG) electrode; wherein the electrocardiogram (ECG) electrode provides an ECG pulse against which the pulse transit time of the right pulse and left pulse are referenced (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer); a microcontroller configured to identify the ECG pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer) and a PPG pulse of each sleeves as being from the same heartbeat (section 0055-0056, 0122, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time. Using the generated blood volume waveform, in combination with the extracted ECG signal, to determine a blood pressure of the wearer, a degree of atherosclerosis of the vasculature of the wearer, or some other health or medical state of the wearer. This could include determining time differences or other comparisons of features of the extracted ECG signal and the generated blood volume waveform (e.g., a time difference between a maximum of the volume waveform and a corresponding QRS complex of the ECG signal) to determine a flow rate, a pressure wave speed and/or latency, or other information about the blood in the portion of subsurface vasculature and/or information about the heart and vasculature of the wearer); wherein the microcontroller is capable of comparing the PPG pulses obtained from each of the sleeves for anyone of the following characteristics: a pulse transit-time of the pulse; a spread of the pulse; a through to peak amplitude of the pulse; or a shape of the pulse (section 0045, Properties e.g., amplitude, polarity, waveform shape, frequency content, presence of various ECG features/waves of an ECG signal as extracted from electrodes of devices as described herein could be related to the separation distance between, location of, or other properties of the disposition of the electrodes on skin of the wearer and/or the mounting to garments of the wearer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thng (US 20160095527).
Regarding claim 13,  Thng does not specifically disclose obtaining the pulse of the heartbeat in the left limb is the left leg of the person; and obtaining the pulse of the heartbeat the right limb is the right leg of the person. The left pulse of a heartbeat in the left limb is obtained from the left calf; and the right pulse of the same heartbeat in the right limb is obtained from the left calf. It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtaining the pulse of the heartbeat in the left limb is the left leg of the person; and obtaining the pulse of the heartbeat the right limb is the right leg of the person and left pulse of a heartbeat in the left limb is obtained from the left calf; and the right pulse of the same heartbeat in the right limb is obtained from the left calf, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).
Claim Objections
Claim(s) 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. Examiner still finds that a microcontroller configured to identify the electrocardiogram ECG pulse (section 0056, a device could be configured to extract an ECG signal from voltage fluctuations between two or more skin locations of a wearer when mounted at two or more mounting locations on or within a garment worn by the wearer) and the PPG pulse of each sleeves as being from the same heartbeat (section 0055-0056, 0122, the device could include photoplethysmographic sensors, The device could be further configured to detect a volume of blood in a portion of subsurface vasculature of the wearer at a plurality of points in time e.g., by illuminating the portion of subsurface vasculature and detecting light responsively received from the portion of subsurface vasculature, i.e., via photoplethysmography to generate a waveform of the volume of blood in the portion of subsurface vasculature over time. Using the generated blood volume waveform, in combination with the extracted ECG signal, to determine a blood pressure of the wearer, a degree of atherosclerosis of the vasculature of the wearer, or some other health or medical state of the wearer. This could include determining time differences or other comparisons of features of the extracted ECG signal and the generated blood volume waveform (e.g., a time difference between a maximum of the volume waveform and a corresponding QRS complex of the ECG signal) to determine a flow rate, a pressure wave speed and/or latency, or other information about the blood in the portion of subsurface vasculature and/or information about the heart and vasculature of the wearer).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792